DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1-3, 6, 10, 14, 19, 22-23, 35, 39-40, 55-56, and 58-59 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 371 National Stage filing of international application No. PCT/EP19/051497 filed on 22 Jan. 2019, which claims benefit under 35 USC 119(a)-(d) to foreign application No. EP 18153327.4 filed on 24 Jan. 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 Jul. 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 2, 6, 10, and 22-23, the phrases "preferably" and “more preferably” render the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: imaging of Tau aggregates in the patient.

Claims 6, 35 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

In claim 6, the limitation of “wherein the hydroxycarboxylic acid, salt of the hydroxycarboxylic acid or the mixture thereof are selected from the group consisting of ascorbic acid and salts of ascorbic acid” is indefinite because ascorbic acid does not contain a carboxylic acid  and therefore does not seem to be a hydroxycarboxylic acid.  For the purpose of examination, ascorbic acid is being interpreted as an intended species under the term hydroxycarboxylic acid.
In claim 35, the limitations of “particularly a method of positron emission tomography imaging of Tau aggregates” and “particularly wherein the diagnosis is conducted by positron emission tomography” render the claim indefinite because there is a question as to whether the feature introduced by such narrower language is merely exemplary or a required feature.  See 
In claim 39, the limitation of “certain prion diseases” is indefinite because it is not clear which diseases qualify as certain prion disease.  The limitation of “(GSS with tau)” is indefinite because it is not clear if it is merely an example or part of the claimed invention.  The limitation of “(Dutch type)” is indefinite because it is not clear if it is merely an example or part of the claimed invention.  The limitation of “(such as age-related macular degeneration)” is indefinite because it is not clear if it is merely an example or part of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gobbi et al. (J. Med. Chem.; published 27 Jun. 2017; see IDS filed 24 Jul. 2020).

Regarding claims 19 and 22, Gobbi et al. disclose the radiosynthesis of [18F]9 
    PNG
    media_image1.png
    150
    294
    media_image1.png
    Greyscale
 using the microwave radiofluorination module.  The precursor compound 49 
    PNG
    media_image2.png
    117
    333
    media_image2.png
    Greyscale
 in 400 µL of DMSO was vial.  The vial was microwaved irradiated with 50 W for 240 s the solution was diluted with 1 mL of HPLC was and 3 mL of TEA buffer (reacting a compound of formula II with a 18F fluorinating agent).  The crude solution was injected onto an Xbridge C-18 column (purification of a compound of Formula I).  The collected fraction was pushed through a C-18 SepPak Plus and the SepPak was then rinsed with HPLC water.  The radiotracer product was eluted from the cartridge with absolute ethanol followed by sterile saline (comprises a salt, NaCl) through a sterile Millipore FG filter into a sterile product vial preloaded with sterile saline (4 mL) (mixing the compound of Formula I obtained in step c) with ethanol and water).  Aliquots were removed from the final bottle for quality control analysis (see pg. 7366).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6, 10, 14, 19, 22, 35, 39-40, and 55-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gobbi et al. (J. Med. Chem.; published 27 Jun. 2017; see IDS filed 24 Jul. 2020), in view of Scott et al. (Appl. Rad. Isot.; published 2009; see IDS filed 24 Jul. 2020).

	Gobbi et al. teach as discussed above.  Gobbi et al. teach the identification of three novel radiotracers for imaging aggregated tau in Alzheimer’s disease with positron emission 
    PNG
    media_image1.png
    150
    294
    media_image1.png
    Greyscale
 (see Fig. 1; scheme 7).  Gobbi et al. teach PET imaging studies in non-human primates (see pgs. 7359, 7367).  Gobbi et al. teach in vitro autoradiography of tritiated compounds and selectivity testing by antibody co-localization (see pg. 7357).  Gobbi et al. teach that the identification of six promising PET tracer candidates for imaging of Tau aggregates in AD.  In addition to the highly favorable binding properties to pathological tau aggregates, these radioligands possess appropriate pharmacokinetics properties and good brain uptake in rodent and non-human primates (see pg. 7360).  
Gobbi et al. do not disclose a diagnostic composition, analytical reference, or an in vitro screening tool of claim 1 further comprising a hydroxycarboxylic acid, such as ascorbic acid, optionally in the amount of 2.5 to about 500 µmol/mL.  Gobbi et al. do not disclose a method radiosynthesis wherein PG in formula II is a protecting group.  Gobbi et al. do not claim a method imaging of Tau aggregates wherein an effective amount of a composition as defined in claim 1 is administered to a patient.
	However, Gobbi et al. teach that the initial developmental radiosyntheses showed [11C]7 was susceptible to radiolysis during the standard semipreparative HPLC and solid phase extraction (SPE) formulation.  Also a significant reduction in radiolysis was observed by including ascorbic acid during the SPE isolation and formulation procedure.  As this product was also susceptible to radiolysis, ascorbic acid was used in the formulation to eliminate this degradation (see pg. 7359).  Gobbi et al. teach the Boc protected precursor 45 (see scheme 3).
	Scott et al. teach studies into radiolytic decomposition of fluorine-18 labeled radiopharmaceuticals for positron emission tomography (see title).  Scott et al. teach that ethanol and sodium ascorbate are established anti-oxidant stabilizers that completely inhibit 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the composition of Gobbi et al. (composition of [18F]9 in ethanol and sterile saline) by adding sodium ascorbate to the composition as taught by Scott et al. because it would have been expected to advantageously reduced radiolysis in the composition and advantageously enable a product that is stable over time. The concentration of sodium ascorbate in the composition is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  See MPEP 2144.05.II.  A person of ordinary skill in the art would have arrived at a concentration of about 2.5 to about 500 µmol/mL in order to optimal stability and isotonicity in the final formulation.  A person of ordinary skill in the art would have been motivated to modify the method of radiosynthesis taught by Gobbi et al. by incorporating a Boc protecting group at the pyrrolyl N in precursor 49 as taught by Gobbi et al. because it would have been expected to advantageous protect against reaction with the basic [18F]fluoride ion.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Gobbi et al. by administering the composition made obvious by Gobbi et al. by administering the composition made obvious by Gobbi et al. and Scott et al. to a subject  and PET imaging the subject in order to diagnose AD and/or collect data for the predisposition to AD as taught by Gobbi et al. because it would advantageously enable non-invasive imaging of tau aggregates in AD.

Claims 1-2, 6, 10, 14, 19, 22-23, 35, 39-40, 55-56, and 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gobbi et al. (J. Med. Chem.; published 27 Jun. 2017; see IDS filed 24 Jul. 2020), in view of Scott et al. (Appl. Rad. Isot.; published 2009; see IDS filed 24 Jul. 2020) and Kroth et al. (WO 2015/110263 A1; published 30 Jul. 2015; see attached 892).

	Gobbi et al. teach as discussed above.
	Gobbi et al. do not further teach a method of determining the amount of tau aggregates in a tissue and/or body fluid.
	Scott et al. teach as discussed above.
	Kroth et al. teach carbazole and carboline compounds for use in the diagnosis, treatment, alleviation or prevention of disorders associated with amyloid or amyloid like proteins (see title).  Kroth et al. claim methods of collecting data for the diagnosis of a disorder associated with amyloid and determining the amount of amyloid and/or amyloid like protein aggregate in a tissue and/or body fluid (see claims 25-29; pgs. 106-109).  Kroth et al. teach pharmaceutically acceptable stabilizers such as ascorbic acid and gentisic acid (see pg. 105).  Kroth et al. teach a Boc-protecting group (see pg. 118).
	It would have been  obvious to a person of ordinary skill in the art before the effective filing date to modify Gobbi et al. by further determining the amount of tau aggregate in a tissue and/or body fluid as taught by Kroth et al. because it would advantageously enable in vitro quantitation of the amount tau in the sample or specific body part or area for comparing to a normal control value.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify Gobbi et al. by further substituting ascorbic acid with gentisic acid as taught by Kroth et al. because it would have been expected to provide an equivalent stabilizer or antioxidant.

s 1-3, 6, 10, 14, 19, 22-23, 35, 39-40, 55-56, and 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gobbi et al. (J. Med. Chem.; published 27 Jun. 2017; see IDS filed 24 Jul. 2020), in view of Scott et al. (Appl. Rad. Isot.; published 2009; see IDS filed 24 Jul. 2020) and Kroth et al. (WO 2015/110263 A1; published 30 Jul. 2015; see attached 892), in further view of Kroth et al. (WO 2018/015549 A1; published 25 Jan. 2018; see IDS filed on 24 Jul. 2020; “Kroth et al. II”).

	Gobbi et al. teach as discussed above.
	Gobbi et al. do not teach a compound of formula Ib.
	Scott et al. teach as discussed above.
	Kroth et al. teach as discussed above.
	Kroth et al. II teach compounds for imaging tau protein aggregates (see title).  Kroth et al. II disclose the compound 
    PNG
    media_image3.png
    303
    439
    media_image3.png
    Greyscale
 and a method of its radiosynthesis (see pgs. 14 and 70-71).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify Gobbi et al. by further substituting [18F]9 with [18F]3a as taught by Kroth et al. II because it would advantageously enable imaging tau with a high signal to noise ratio.

Claims 1-2, 6, 10, 14, 19, 22-23, 35, 39-40, 55-56, and 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gobbi et al. (WO 2015/052105 A1; published 16 Apr. 2015; see IDS filed 24 Jul. 2020), in view of Kroth et al. (WO 2015/110263 A1; published 30 Jul. .

	Gobbi et al. teach diazacarbazole derivatives as tau PET ligands (see title).  Gobbi et al. teach that that object of this invention is to find an imaging tool which will improve diagnosis by identifying potential patients with excess tau aggregates in the brain, which may likely develop AD.  The present invention provides a method of imaging tau (see pg. 3).  Gobbi et al. disclose 
    PNG
    media_image4.png
    211
    407
    media_image4.png
    Greyscale
 and its labeling precursor 
    PNG
    media_image5.png
    198
    391
    media_image5.png
    Greyscale
 (see pg. 6).  Gobbi et al. teach that the product was eluted through a Waters C-18 SepPak, washed with 10 mL of Milli-Q water, then eluted with 1 mL of absolute ethanol followed by 10 mL of normal saline into the final product vial via a 0.22 um sterilizing filter (see pg. 16).  Gobbi et al. teach Boc protection of intermeditate 8 (see pg. 8).
	Gobbi et al. do not teach a diagnostic composition further comprising a hydroxycarboxylic acid or salt thereof.
	Kroth et al. teach as discussed above.
	Berndt et al. teach a method for the production of F-18 labeled amyloid beta ligands (see title).  Berndt et al. teach that instead of an acetonitrile/buffer mixture, an ethanol/buffer mixture is used.  An advantage of the new HPLC solvent mixture is, that all constituents of the HPLC solvent are well tolerated as part of the formulation, thereby suitable for injection into human (see [0048], [0108]).  Examples for such aqueous buffers are solutions of sodium phosphate buffer, ascorbic acid, ascorbate or mixtures thereof (see [0109]).  Berndt et al. teach automated synthesis modules (see [0110]).  Berndt et al. teach method B where a semipreparative HPLC N synthesizer to the direct cut approach (see [0160]-[0166]). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the composition Gobbi et al. (diagnostic composition comprising [18F]-2-(6-fluoro-pyridin-3-yl)-9H-dipyrido[2, 3-b;3’,4’-d]pyrrole, ethanol and saline (water)) by further incorporating a hydroxcarboxylic acid, such as ascorbic acid or gentisic acid, as taught by Berndt et al. and Kroth et al. because it would advantageously enable improved stabilization against radiolysis. The concentration of radiostabilizer in the composition is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  See MPEP 2144.05.II.  A person of ordinary skill in the art would have arrived at a concentration of about 2.5 to about 500 µmol/mL in order to optimal stability and isotonicity in the final formulation.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Gobbi et al. by protecting the pyrrolyl N of the above precursor compound with Boc and then deprotecting following radiofluorination as taught by Gobbi et al., Berndt et al., and Kroth et al. because it would advantageously enable increased radiochemical yield by preventing reaction with the pyrrolyl NH.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Gobbi et al. by further administering an effective amount of the composition made obvious by Gobbi et al., Kroth et al., and Berndt et al. to a patient and image the patient with PET as taught by Gobbi et al. and Kroth et al. because it would advantageously enable imaging tau aggregates in patients suspected of having AD.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Gobbi et al. by determining the amount of tau aggregates in a tissue and/or body fluid as taught by Kroth et al. because it would advantageously enable because it would advantageously enable in vitro quantitation of the amount tau in the sample or .

Claims 1-3, 6, 10, 14, 19, 22-23, 35, 39-40, 55-56, and 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gobbi et al. (WO 2015/052105 A1; published 16 Apr. 2015; see IDS filed 24 Jul. 2020), in view of Kroth et al. (WO 2015/110263 A1; published 30 Jul. 2015; see attached 892) and Berndt et al. (US 2016/0184465 A1; published 30 Jun. 2016; see attached 892), in further view of Mercier et al. (WO 2018/024642 A1; filed 28 Jul. 2017; see IDS filed 24 Jul. 2020).

	Gobbi et al. teach as discussed above.
	Gobbi et al. do not further teach a compound of formula Ib.
	Kroth et al. teach as discussed above.
	Berndt et al. teach as discussed above.
	Mercier et al. teach 9H-pyrrolo-dipyridine derivatives (see title).  Mercier et al. disclose compounds of formula I 
    PNG
    media_image6.png
    162
    363
    media_image6.png
    Greyscale
 wherein F of the formula is F or 18F (see pg. 4).  Mercier et al. teach a method of imaging tau aggregates 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the composition of Gobbi et al. by further repositioning the bond connecting the azacarboline to the pyridine so that it is para to the pyridinyl N as taught by Mercier et al. because it would advantageously enable imaging tau with a high signal to noise ratio

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6, 10, 14, 19, 22-23, 35, 39-40, 55-56, and 58-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,835,624 B2,  in view of Scott et al. (Appl. Rad. Isot.; published 2009; see IDS filed 24 Jul. 2020) and Kroth et al. (WO 2015/110263 A1; published 30 Jul. 2015; see attached 892). 

Claims 1-14 of U.S. Patent No. 10,835,624 B2 claim a compound of formula (II) 
    PNG
    media_image7.png
    132
    176
    media_image7.png
    Greyscale
 wherein R1 is 18F and R2 is H and a composition thereof comprising a pharmaceutically acceptable carrier.  Claims 1-14 of U.S. Patent No. 10,835,624 B2 claim a method of preparing a compound of formula (II).  Claims 1-14 of U.S. Patent No. 10,835,624 B2 claim a method of collecting data for the diagnosis of a disorder associated with tau aggregates 
Claims 1-14 of U.S. Patent No. 10,835,624 B2 do not claim the instant composition/analytical reference/in vitro screening tool further comprising saline (water, NaCl), ethanol, and a hydroxycarboxylic acid such as ascorbic acid optionally at 2.5 to about 500 µmol/mL.
	Scott et al. teach as discussed above.
	Kroth et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify claims 1-14 of U.S. Patent No. 10,835,624 B2 by forming a composition containing saline, ethanol, and ascorbic acid/gentisic acid as taught by Scott et al. and Kroth et al. because it would have expected to enable an injectable product that is stable over time.  The amount of ascorbic acid/gentisic acid in the formulation is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention for the reasons discussed above.

Claims 1-2, 6, 10, 14, 19, 22-23, 35, 39-40, 55-56, and 58-59  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,865,207 B2, in view of Scott et al. (Appl. Rad. Isot.; published 2009; see IDS filed 24 Jul. 2020) and Kroth et al. (WO 2015/110263 A1; published 30 Jul. 2015; see attached 892). 


    PNG
    media_image8.png
    128
    195
    media_image8.png
    Greyscale
 wherein R1 is 18F or LG and a diagnostic composition and kit thereof.  Claims 1-26 of U.S. Patent No. 10,865,207 B2 claim a method of preparing a compound as defined in claim 1.  Claims 1-26 of U.S. Patent No. 10,865,207 B2 claim methods of collecting data for the diagnosis of a disorder associated with tau and for determining the predisposition to a disorder associated with tau.
Claims 1-26 of U.S. Patent No. 10,865,207 B2 do not claim the instant composition/analytical reference/in vitro screening tool further comprising saline (water, NaCl), ethanol, and a hydroxycarboxylic acid such as ascorbic acid optionally at 2.5 to about 500 µmol/mL.  
Scott et al. teach as discussed above.
Kroth et al. teach as discussed above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify claims 1-26 of U.S. Patent No. 10,865,207 B2 by forming a composition containing saline, ethanol, and ascorbic acid/gentisic acid as taught by Scott et al. and Kroth et al. because it would have expected to enable an injectable product that is stable over time.  The amount of ascorbic acid/gentisic acid in the formulation is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention for the reasons discussed above.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify claims 1-26 of U.S. Patent No. 10,865,207 B2 administering an effective amount of the composition made obvious by Kroth et al., and Scott et al. to a patient and image the patient with PET as taught by Kroth et al. because it would .

Claims 1-3, 6, 10, 14, 19, 22-23, 35, 39-40, 55-56, and 58-59  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,865,207 B2, in view of Scott et al. (Appl. Rad. Isot.; published 2009; see IDS filed 24 Jul. 2020) and Kroth et al. (WO 2015/110263 A1; published 30 Jul. 2015; see attached 892), in further view of Kroth et al. (WO 2018/015549 A1; published 25 Jan. 2018; see IDS filed on 24 Jul. 2020; “Kroth et al. II”). 

Claims 1-26 of U.S. Patent No. 10,865,207 B2 claim as discussed above.
Claims 1-26 of U.S. Patent No. 10,865,207 B2 do not claim a compound of instant formula Ib.
	Scott et al. teach as discussed above.
	Kroth et al. teach as discussed above.
	Kroth et al. II teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify claims 1-26 of U.S. Patent No. 10,865,207 B2 by further using  [18F]3a as taught by Kroth et al. II because it would advantageously enable imaging tau with a high signal to noise ratio.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618